                          Case 3:19-cv-07121 Document 1 Filed 10/30/19 Page 1 of 1
                                                                                                                           Reset Form

CAND Pay.gov Application for Refund (rev. 10/19)


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
                APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

                                       PAY.GOV TRANSACTION DETAILS
IMPORTANT:
  Complete all required fields (shown in red*); otherwise, your request may be denied and require resubmission.
  In fields 3-6, enter the information for the incorrect transaction (the one for which you are requesting a refund), not the correct
    transaction that appears on the docket. This information can be found in the Pay.gov screen receipt or confirmation email.

 1. Your Name:* Joseph D. Mornin                                      7. Your Phone Number: (415) 693-2315
 2. Your Email Address: * jmornin@cooley.com                          8. Full Case Number (if applicable): 3:19-cv-07121
 3. Receipt Number:*                        26L5LUEJ                                               Attorney Admission
                                               10/29/2019
                                                                                              ✔
                                                                                                   Civil Case Filing
 4. Transaction Date:*
                                                                                                   FTR Audio Recording
                                                                      9. Fee Type:*
 5. Transaction Time:*                         10:53 am                                            Notice of Appeal
                                                                                                   Pro Hac Vice
 6. Transaction Amount
                                   $ 400.00                                                        Writ of Habeas Corpus
   (Amount to be refunded):*
 10. Reason for Refund Request:* Explain in detail what happened to cause duplicate charges or no fee required.
  For a duplicate charge, provide the correct receipt number in this field.
  If you paid a filing fee in an abandoned case number, note that case number here (but e-file the refund request in the open case).
We opened this case in error and need to have it closed. Please refund the payment.
Please note. Case was opened under Travis LeBlanc, but fees were paid by Joseph D. Mornin.




9     Efile this form using OTHER FILINGS ˢ OTHER DOCUMENTS ˢ APPLICATION FOR REFUND.
View detailed instructions at: cand.uscourts.gov/ecf/payments. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecfhelpdesk@cand.uscourts.gov Monday -Friday 9:00 a.m.-4:00 p.m.


                                             FOR U.S. DISTRICT COURT USE ONLY

                           Approved
 Refund request:           Denied
                           'HQLHGņ5HVXEPLWDPHQGHGDSSOLFDWLRQ VHHUHDVRQIRUGenial)
 Approval/denial date:                                                     Request approved/denied Ey:
 Pay.gov refund tracking ID refunded:                                      Agency refund tracking ID nXPEHU 0971-
 Date refund processed:                                                    5HIXQGSURFHVVHGEy:
 Reason for dHQLDO LIDSSOLFDEOH 


 Referred for OSC dDWH LIDSSOLFDEOH 
